Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-17 are allowable over the prior art.  As to claims 1, 13, and 17, the closest prior art of record is found in Cowham (US 20150162865), a full discussion of which is found in the previous office action.  The Cowham reference fails to teach an intermodal container having a front, rear, top, and bottom extending between first and second ends, the intermodal container having a front bracket secured to a top of the intermodal container and a top bracket secured to a top of the intermodal container; at least one front solar panel assembly hinged to the top bracket, wherein the at least one front solar panel assembly is pivotable between a stored position proximate to and substantially parallel to an outside surface of the front of the intermodal container and an extended position angularly rotated upward about the top bracket to an angle relative to the front of the intermodal container and at least one top solar panel assembly hinged to the top bracket wherein the at least one top solar panel assembly being pivotable between a stored position proximate to and substantially parallel to an outside surface of the top of the intermodal container in conjunction with the other limitations of the pending claims.  There is no teaching in the prior art that would have motivated a skilled artisan to modify the Cowham reference to arrive at the instant invention without undue experimentation and/or improper hindsight.  Regarding claims 1-12, and 14-16, these claims depend from the parent claims and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726